Counsel for the county auditor and treasurer maintains that the relief sought is, in effect, injunction to prevent the collection of delinquent sewer rentals and therefore mandamus will not lie.
"The writ must not be issued in a case where there *Page 579 
is a plain and adequate remedy in the ordinary course of the law. * * *" Section 12287, General Code; State, ex rel.Methodist Book Concern, v. Guckenberger, Auditor, 133 Ohio St. 373,  14 N.E.2d 9.
Writ denied.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur.